                                                       Case 2:17-cv-01514-JCM-NJK Document 68 Filed 02/07/19 Page 1 of 4


                                                   1   Amy F. Sorenson, Esq.
                                                       Nevada Bar No. 12495
                                                   2   Blakeley E. Griffith, Esq.
                                                       Nevada Bar No. 12386
                                                   3   SNELL & WILMER L.L.P.
                                                       3883 Howard Hughes Parkway, Suite 1100
                                                   4   Las Vegas, NV 89169
                                                       Telephone: (702) 784-5200
                                                   5   Facsimile: (702) 784-5252
                                                       Email: asorenson@swlaw.com
                                                   6           bgriffith@swlaw.com
                                                       Attorneys for HSBC Bank USA, N.A., as Trustee for
                                                   7   Wells Fargo Home Equity Asset-Backed Certificates,
                                                       Series 2006-3, by its Attorney-in-fact Wells Fargo
                                                   8   Bank, N.A., Wells Fargo Bank, N.A., and Wells
                                                       Fargo Asset Securities Corporation
                                                   9

                                                  10                              UNITED STATES DISTRICT COURT
                                                                                          DISTRICT OF NEVADA
                                                  11
                                                       EDYTA GRYGLAK, formerly known as                Case No. 2:17-cv-01514-JCM-NJK
                                                  12   EDYTA A. FROMKIN,
                                                  13
             50 West Liberty Stree t, Suite 510
Snell & Wilmer




                                                                            Plaintiff,                    STIPULATION AND ORDER TO
                  Reno, Nevada 8950 1




                                                  14                                                   EXTEND DEADLINE FOR DEFENDANTS
                     LAW OFFICES




                                                       vs.
                      775.785 .5440




                                                                                                           TO RESPOND TO PLAINTIFF’S
                           L.L.P.




                                                  15   HSBC BANK USA, N.A., as trustee for                OPPOSITION TO DEFENDANTS’
                                                       WELLS FARGO HOME EQUITY                         MOTION TO STRIKE DECLARATION IN
                                                  16   ASSET-BACKED CERTIFICATES, Series                SUPPPORT OF PLAINTIFF’S MOTION
                                                       2006-3, by its Attorney-in-fact WELLS                FOR SUMMARY JUDGMENT
                                                  17   FARGO BANK, N.A.; WELLS FARGO
                                                       BANK, N.A.; and WELLS FARGO                                 (FIRST REQUEST)
                                                  18   ASSET SECURITIES CORPORATION,
                                                  19                        Defendants.
                                                  20

                                                  21          Defendants HSBC BANK USA, N.A., as trustee for WELLS FARGO HOME EQUITY

                                                  22   ASSET-BACKED CERTIFICATES, Series 2006-3, by its Attorney-in-fact WELLS FARGO

                                                  23   BANK, N.A.; WELLS FARGO BANK, N.A.; AND WELLS FARGO ASSET SECURITIES

                                                  24   CORPORATION (“Defendants”) and Plaintiff Edyta Gryglak (“Plaintiff” and together with

                                                  25   Defendants, the “Parties”) hereby stipulate to extend the deadline for Defendants to file a

                                                  26   response to Plaintiff’s Opposition to Defendant’s Motion to Strike Declaration In Support of

                                                  27   Plaintiff’s Motion for Summary Judgment from February 8, 2019 to February 15, 2019.

                                                  28          WHEREAS, the deadline for Defendants to file their Response to Plaintiff’s Opposition to

                                                                                                    -1-
                                                       Case 2:17-cv-01514-JCM-NJK Document 68 Filed 02/07/19 Page 2 of 4


                                                   1   Defendants’ Motion to Strike Declaration In Support of Plaintiff’s Motion for Summary

                                                   2   Judgment is February 8, 2019;

                                                   3            WHEREAS, the Parties now stipulate and agree to extend the time for Defendants to file

                                                   4   their Response to Plaintiff’s Opposition to the Motion to Strike Declaration In Support of

                                                   5   Plaintiff’s Motion for Summary Judgment from February 8, 2019 to February 15, 2019.

                                                   6            WHEREAS, this is the first request for an extension of time for Defendants to file their

                                                   7   Response to Plaintiff’s Opposition to Defendants’ Motion to Strike Declaration In Support of

                                                   8   Plaintiff’s Motion for Summary Judgment and is not intended to cause any delay or prejudice to

                                                   9   any party. The reason for the extension is Defendants’ counsel is in the middle of preparing for a

                                                  10   mediation, and this has caused her to need more time to respond to Plaintiff’s Opposition to

                                                  11   Defendants’ Motion to Strike Declaration In Support of Plaintiff’s Motion for Summary

                                                  12   Judgment.

                                                  13            THE PARTIES HEREBY STIPULATE:
             50 West Liberty Stree t, Suite 510
Snell & Wilmer
                  Reno, Nevada 8950 1




                                                  14            1.     The deadline for Defendants to file a Response to Plaintiff’s Opposition to
                     LAW OFFICES

                      775.785 .5440
                           L.L.P.




                                                  15   Defendants’ Motion to Strike Declaration In Support of Plaintiff’s Motion for Summary

                                                  16   Judgment is extended from February 8, 2019 to February 15, 2019.

                                                  17   Dated: February 7, 2019.                               Dated: February 7, 2019.

                                                  18   SNELL & WILMER L.L.P.                                  THE GRIFFITH FIRM

                                                  19   By:      /s/Blakeley E. Griffith                       By:    /s/Edward Griffith            ___
                                                             Amy F. Sorenson (NV Bar No. 12495)                   Edward Griffith (pro hac vice)
                                                  20         Blakeley E. Griffith (NV Bar No. 12386)              45 Broadway, Suite 2200
                                                             3883 Howard Hughes Parkway, Suite 1100               New York, New York 10006
                                                  21         Las Vegas, NV 89169                                  Telephone: (212) 363-3784
                                                  22                                                              Facsimile: (212) 363-3790
                                                       Attorneys for HSBC Bank USA, N.A., as Trustee             Attorney for Plaintiff
                                                  23   for Wells Fargo Home Equity Asset-Backed
                                                       Certificates, Series 2006-3, by its Attorney-in-fact
                                                  24   Wells Fargo Bank, N.A., Wells Fargo Bank, N.A.,
                                                       and Wells Fargo Asset Securities Corporation
                                                  25
                                                       ///
                                                  26
                                                       ///
                                                  27
                                                       ///
                                                  28

                                                                                                        -2-
                                                       Case 2:17-cv-01514-JCM-NJK Document 68 Filed 02/07/19 Page 3 of 4


                                                   1                                            ORDER

                                                   2         IT IS HEREBY ORDERED that the deadline for Defendants HSBC BANK USA, N.A.,

                                                   3   as trustee for WELLS FARGO HOME EQUITY ASSET-BACKED CERTIFICATES, Series

                                                   4   2006-3, by its Attorney-in-fact WELLS FARGO BANK, N.A.; WELLS FARGO BANK, N.A.;

                                                   5   AND WELLS FARGO ASSET SECURITIES CORPORATION to Respond to Plaintiff’s

                                                   6   Opposition to Defendants’ Motion to Strike Declaration In Support of Plaintiff’s Motion for

                                                   7   Summary Judgment is extended from February 8, 2019 to February 15, 2019.

                                                   8         IT IS SO ORDERED.

                                                   9
                                                              February
                                                       DATED this       12,of2019.
                                                                  ____ day    _______________, 2019.
                                                  10

                                                  11                                                            U.S. DISTRICT COURT JUDGE
                                                  12

                                                  13
             50 West Liberty Stree t, Suite 510
Snell & Wilmer
                  Reno, Nevada 8950 1




                                                  14
                     LAW OFFICES

                      775.785 .5440
                           L.L.P.




                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                                                                  -3-
                                                       Case 2:17-cv-01514-JCM-NJK Document 68 Filed 02/07/19 Page 4 of 4


                                                   1                                CERTIFICATE OF SERVICE

                                                   2         I hereby certify that on February 7, 2019, I electronically filed the foregoing

                                                   3   STIPULATION AND ORDER TO EXTEND DEADLINE FOR DEFENDANTS TO

                                                   4   RESPOND TO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE

                                                   5   DECLARATION IN SUPPPORT OF PLAINTIFF’S MOTION FOR SUMMARY

                                                   6   JUDGMENT (FIRST REQUEST) with the Clerk of Court for the U.S. District Court, District

                                                   7   of Nevada by using the Court’s CM/ECF system. Participants in the case who are registered

                                                   8   CM/ECF users will be served by the CM/ECF system.

                                                   9         DATED this 7th day of February 2019.

                                                  10
                                                                                                    /s/ Gaylene Kim
                                                  11                                           An Employee of Snell & Wilmer L.L.P.

                                                  12

                                                  13
             50 West Liberty Stree t, Suite 510
Snell & Wilmer
                  Reno, Nevada 8950 1




                                                  14
                     LAW OFFICES

                      775.785 .5440
                           L.L.P.




                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                                                                    -4-
